***********
Upon reviewing Plaintiff's Motion To Compel and Motion For Additional Sanctions and Attorney's Fee and its accompanying cover letter, the undersigned hereby determine that the defendants have violated the December 14, 2001 Order of the undersigned; specifically, the defendants (1) have not paid the statutory interest, penalties and attorney's fees to date for the uncontroverted periods of disability; (2) have continued their disregard for filing compensation agreements with the Commission, although promised by the defendants to Deputy Commission Stephenson almost two years ago; and (3) have not provided any reasonable explanation to date that would mitigate or preclude assessment of further penalties, including attorney's fees, and other reasonable sanctions. The defendants' acts of commission and omission have continued to prejudice plaintiff in this admittedly compensable claim. Pursuant to Rule 609(5), the Commission enters this Order immediately.
It is, therefore, ORDERED that the January 12, 2002, Motion to Compel filed by plaintiff's counsel is GRANTED. The defendants shall pay plaintiff all accrued interest and penalties and shall pay plaintiff's counsel all accrued attorney's fees for the uncontroverted periods of disability covered by the December 14, 2001 Order. The defendants shall also submit to plaintiff's counsel the necessary Form 21, Form 26, and so forth, for execution and filing with the Commission.
It is also hereby ORDERED that the January 12, 2002 Motion for Additional Sanctions and Attorney's Fees filed by plaintiff's counsel is GRANTED. Specifically, the undersigned determines that assessment of additional sanctions and an attorney's fee is both reasonable and warranted under the circumstances because the defendants' actions are found to be in contempt of the Commission. Accordingly, within the authority of the Commission to punish any party for contempt, the defendants shall pay $1,000.00 to the Commission. Furthermore, the defendants shall pay to plaintiff the sum of $1,000.00 as the second part of the penalty or sanctions in this matter. Third, the defendant shall pay directly plaintiff's Counsel an additional attorney's fee of $1,000.00 for time spent in preparing and prosecuting these two motions
The defendants shall comply with this Order within seven days of receipt or face further action by the Commission.
The defendants shall pay the costs.
This 14th day of January 2002.
                                   S/_______________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
  S/___________ CHRIS SCOTT COMMISSIONER
  S/________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER